DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2022 has been entered.
 
Status of the Claims
Amendment filed November 01, 2022 is acknowledged. Non-elected Invention and/or Species, Claims 1-8, 12 and 14 have been withdrawn from consideration. New claim 16 has been added. Claims 1 and 9 have been amended.  Claims 1-16 are pending.
Action on merits of Elected Group II and Species 4, claims 9-11, 13 and 15-16 follows.
      
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-11, 13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “each of the well region being of a tapered shape; and the bottom surface having a width that is substantially the same as a width of each of the second column” (amended claim 9) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9-11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI et al. (US. Pub. No. 2005/0017292) in view of NIIMURA et al. (US. Pub. No. 2016/0293693).
With respect to claim 9, ONISHI teaches a superjunction semiconductor device substantially as claimed including: 
an active region (22) through which a current flows, and 
a termination structure region (720) disposed at an outer periphery of the active region (22), the superjunction semiconductor device including: 
a semiconductor substrate (11) of a first conductivity type (n), having a first surface and a second surface opposite to each other; 
a first semiconductor layer (30) of the first conductivity type (n), provided on the first surface of the semiconductor substrate (11), the first semiconductor layer (24) having an impurity concentration (n) lower than an impurity concentration (n+) of the semiconductor substrate (11); 
a parallel pn structure (22) provided in the first semiconductor layer (30), the parallel pn structure including a plurality of first columns (22a) of the first conductivity type (n) and a plurality of second columns (22b) of a second conductivity type (p), the first columns (22a) and the second columns (22b) alternating one another repeatedly in a first direction parallel to the first surface of the semiconductor substrate (11);
a plurality of well regions (13a) of the second conductivity type (p) provided in the first semiconductor layer, each of the well regions being of a tapered shape having  
a bottom surface in contact with a top surface of one of the second columns (22b), the bottom surface having a width that is substantially the same as a width of each of the second column (22b), and 
63a top surface having a width greater than the width of each of the second columns (22b); 
a plurality of second semiconductor regions (26) of the second conductivity type (p), each provided in one of the well regions (13a) at a surface thereof and in the active region (22), bottom surfaces of the second semiconductor regions (26) being farther from the semiconductor substrate (11) than are the bottom surface of the well regions (13a); 
a plurality of first semiconductor regions (14) of the first conductivity type (n), selectively provided in the second semiconductor regions (26) at a surface thereof; and 
a plurality of gate electrodes (16) each provided via a gate insulating film (15). (See FIG. 14).  

Thus, ONISHI is shown to teach all the features of the claim with the exception of explicitly disclosing each of the second columns being separated from the semiconductor substrate by the first semiconductor layer; and gate electrodes being provided in one of the trenches.  
However, NIIMURA teaches a superjunction semiconductor device including: 
a parallel pn structure (15) provided in a first semiconductor layer (24), the parallel pn structure (15) including a plurality of first columns (3) of the first conductivity type (n) and a plurality of second columns (4) of a second conductivity type (p), the first columns (3) and the second columns (4) alternating one another repeatedly in a first direction (X) parallel to the first surface of semiconductor substrate (1), each of the second columns (4) being separated from the semiconductor substrate (1) by the first semiconductor layer in a second direction (Y) perpendicular to the first surface of the semiconductor substrate (1); 
a plurality of trenches (63) each penetrating through one of first semiconductor regions (61) and one of second semiconductor regions, and reaching one of the first columns (3); and 
a plurality of gate electrodes (65) each provided in one of the trenches (63), via a gate insulating film (64). (See FIG. 13).  

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the second columns of second conductivity type of ONISHI each being separated from the semiconductor substrate by the first semiconductor layer in a second direction perpendicular to the first surface of the semiconductor substrate; and gate electrode being formed in the trench as taught by NIIMURA to improve reliability.

With respect to claim 10, the well regions (13a) of ONISHI have an impurity concentration lower than an impurity concentration of the second semiconductor regions (26).  
With respect to claim 11, the parallel pn structure (22) of ONISHI is provided in both the active region (22) and the termination structure region (720).  

With respect to claim 13, In view of NIIMURA, the semiconductor device further includes: a second semiconductor layer (12) of the first conductivity type (n), provided on a surface of a first semiconductor layer (2) in the termination structure region (10c), on a 64first side of the first semiconductor layer (1), which is opposite to a second side thereof facing the semiconductor substrate (1), the second semiconductor layer (12) having an impurity concentration (n-) lower than the impurity concentration (n) of the first semiconductor layer (2). 

With respect to claim 15, a bottom surface of the second semiconductor layer (720a) of ONISHI is farther from the semiconductor substrate (11) than are the bottom surfaces of the well regions (13a).
With respect to claim 16, a top surface of the second semiconductor layer (720a) of ONISHI (or NIIMURA) includes the top surfaces of the well regions (13a). 
Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829